UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7812



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES RAY HALL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
 (CR-92-78-F, CA-97-170-1F-5)


Submitted:   July 7, 1998                 Decided:   August 4, 1998


Before WIDENER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Ray Hall, Appellant Pro Se. Christine Witcover Dean, Assis-
tant United States Attorney, Robert Edward Skiver, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. To the extent that Hall challenges his

sentence, these claims have been waived by his failure to raise

them on direct appeal. See Stone v. Powell, 428 U.S. 465, 477 n.10

(1976); United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.

1989). To the extent that Hall asserts ineffective assistance of

counsel based on the alleged sentencing errors, Hall fails to show

that counsel’s performance was objectively unreasonable or that he

was prejudiced thereby. See Strickland v. Washington, 466 U.S. 668,

687-95 (1984).

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. See United

States v. Hall, Nos. CR-92-78-F; CA-97-170-1F-5 (E.D.N.C. Nov. 18,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2